DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in respond to the amendment filed on 9/1/22.
Claim Objections
Applicant is advised that should claims 1, 2, 8, 9 and 16-18 be found allowable, claims 28, 29, and 31-33, 37 and 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In particularly, as in the amendment, claims 28-29 are substantially duplicate of claims 1-2, respectively; claims 31 is substantially duplicate of claim 8; claims 32-33 are substantially duplicate of claim 16-17, respectively; claims 37 is substantially duplicate of claims 2 and 29; and claims 39 is substantially duplicate of each of claims 2, 29, and 37.  Clarification and/or appropriated correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 16-18, 28-33, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinzai (US 2002/0039042).
For claims 1 and 28, Figure 2 of Jinzai teaches an integrated circuit, comprising: a first power domain circuit (2) comprising a signal output end (output of 12 in 2), a first power supply (31 which is +5V) and a first reference ground (32 which is 0V); a second power domain circuit (4) comprising a signal input end (node N1), a second power supply (34 which is +10V) separate and different from the first power supply (31), and a second reference ground (33 which is -10V) separate and different from the first reference ground (32); and an interface circuit (3) disposed in a communication path between the first power domain circuit (2) and the second power domain circuit (4), wherein the interface circuit (3) is coupled to the first power domain circuit (2) and the second power domain circuit (4), and wherein the interface circuit (3) comprises: one phase inverter (13, 15), comprising: an input end (input of 13) comprising a gate (gate of PMOS or NMOS inside 13) and configured to directly couple to the signal output end (output of 12 in 2) of the first power domain circuit (2); an output end (N1) comprising a drain (drain of PMOS or NMOS inside 13) and configured to directly couple to the signal input end (N1) of the second power domain circuit (4); and a power end (31) and a ground end (33) that each couple to difference power domain circuits, wherein either the power end (31) is coupled to the first power supply (31) of the first power domain circuit (2) and the ground end (33) is coupled to the second reference ground (33) of the second power domain circuit (4), or the power end is coupled to the second power supply of the second power domain circuit and the ground end is coupled to the first reference ground of the first power domain circuit (due to the “OR” operation, the reference needs to meet only one part of the “OR” to meet the claim limitations).
For claims 2, 29, 37 and 39, Figure 2 of Jinzai teaches the one phase inverter (13, 15) further comprises a PMOS transistor (PMOS inside 13) comprising a source  (top terminal of the PMOS inside 13 that is connected to 31) that is coupled to the power supply (31) of the first domain circuit (2).
For claims 8-9, and 30-31, Figure 2 of Jinzai teaches the one phase inverter (13, 15) further comprises an NMOS transistor (NMOS inside 13) comprising a source (bottom terminal of NMOS inside 13); wherein the source of NMOS transistor (bottom terminal of NMOS inside 13) is coupled to the second reference ground (33) of the second power domain circuit (4).
For claims 16 and 32, Figure 2 of Jinzai teaches wherein the one phase inverter (13, 15) is configured to transition between logical states of a signal (input signal of 13).
For claims 17 and 33, Figure 2 of Jinzai teaches wherein the one phase inverter (13, 15) is further configured to output a signal (N1) at a logical low level when an input signal (input signal of 13) of the one phase inverter (13, 15) is at a logical high level (when N2 is Hi, and then N1 is inverted of input of 13, so when input of 13 is Hi then N1 is Lo).
For claim 18, Figure 2 of Jinzai teaches wherein the one phase inverter (13, 15) is further configured to output a signal (N2) at a logical high level when an input signal (input signal of 13) of the one phase inverter (13, 15) is at a logical low level (when N2 is Hi, and then N1 is inverted of input of 13, so when input of 13 is Lo then N1 is Hi).
Response to Arguments
Applicant's arguments filed on 9/1/22 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842